GOLDEN BAY HOMEOWNERS ASSOCIATION, INC., Appellant,
v.
GOLDEN GATE HOMES L.C., UNITED HOMES AT GOLDEN BAY, INC., SAVANNAH INVESTMENT, INC., Appellees.
No. 4D09-900.
District Court of Appeal of Florida, Fourth District.
September 29, 2010.
Patrick Dervishi and Guy M. Shir of Kahan, Shir, P.L., Boca Raton, for appellant.
Clark J. Cochran, Jr. and Scott C. Cochran of Billing, Cochran, Lyles, Mauro & Ramsey, P.A., Fort Lauderdale, for appellee United Homes at Golden Bay, Inc.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.